8
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 11-30 are pending.

Claim Rejections - 35 USC § 103
3.		Prior art Dubey et al. (US Patent Application Publication 2018/0188531), utilized below, discloses reference numerals in the figures which are not utilized in the written description. However, the intent of the reference numerals can be deduced from the written specification which will allow reference to the reference numerals and their particular component for the rejection below.
		Paragraph [0060] describes figure 1 to show a display. Reference numeral 10 is depicted to generically regard the figure and is therefore interpreted to be the display.
Paragraph [0061] describes two displays, an OLED and LCD, to be separately connected to a circuit board via first and second cables. In view of the figures it can be construed that reference numeral 13 regards the circuit board.
Paragraph [0073] describes a light sensor 16 is provided at the TFT LCD display for detecting incident light. In view of additional paragraph [0061] above and the depicted position of 16 in figure 2 this describes reference numeral 12 as the TFT LCD, 11 as the OLED, 14 as the first cable, 15 as the second cable. 
Additionally, paragraph [0008] describes a masking display is arranged back-to-back with the self-emissive display. An LCD is not self-emissive leading to the description of the masking display to regard the LCD. Therefore, reference 12 will regard written descriptions of both the masking display and LCD as the same display.
The rejection below will cite the above reference numerals via their above described support.
		
Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 20-22, 24, 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US Patent Application Publication 2018/0188531), herein after referred to as Dubey, in view of Wilson et al. (US Patent Application Publication 2019/0383091).
Regarding independent claim 11, Dubey discloses a display device (abstract reference display for a vehicle and figures 1-2 reference display 10 and dual view (dual sided display) described in paragraph [0043] to be utilized for a windshield of a car), comprising: 
a display panel (figures 1-2 reference display 10) having a first panel side (figures 1-2 reference OLED 11 as a first panel side), a second panel side (figures 1-2 reference LCD 12 as a second panel side), and a pixel layer with a pixel matrix of pixel elements (Paragraph [0066] describes both the OLED 11 and LCD 12 to comprise pixels and be aligned with one another. Paragraphs [0003] and [0005] describes OLED and LCD to be matrix displays.), each pixel element of the pixel matrix being transparent in a non-actuated state (Paragraph [0003] describes OLEDs to be active-matrix OLEDs which require thin-film transistor backplane to switch each induvial pixel on or off. Paragraph [0061] describes the OLED 11 to be transparent. Paragraph [0070] describes a particular embodiment wherein the OLED may be illuminated in short periods and to be transparent in the time between the short intervals. This describes the time between the short intervals to regard a non-actuated state.); 
a sensor (figure 2 reference light sensor 16) configured to 
detect a distance of at least one person (paragraph [0044] describes automatic detection of other road users) as within predefined threshold distance from the display device (It is inherent that all sensors which perform “sensing” comprise an inherent detectable range such that objects outside of said range are undetectable. Without a definition of the predefined threshold distance, this is seen to regard the inherent detectable range of a sensor device.), and 
generate a control signal indicating [ ] the second panel side the at least one person is positioned (Figure 2 reference light rays towards second panel side 12 (masking display) as described in paragraph [0010]. Paragraph [0025] describes a display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source and control masking display accordingly by selectively increasing absorption of regions of the masking display that correspond to the detected location of the exterior light source (on the second panel side 12).); and 
a processor, connected to the display panel and the sensor, configured to 
estimate, based on the control signal, a physical environment condition (Paragraph [0025] describes a display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source and control masking display accordingly by selectively increasing absorption of regions of the masking display that correspond to the detected location of the exterior light source (on the second panel side 12). Paragraph [0074] describes the light sensor 16 to measure intensity of ambient light conditions for further modification of the masking display.), and 
control the display panel to display, in dependence upon the physical environment condition, at least one graphic display object (Figure 2 reference displayed graphic symbol object of the sun.), by actuating at least one pixel element of the pixel matrix (Paragraph [0104] describes wherein the controller is operative to generate a first control signal for selectively controlling the intensity of display pixels of the self-emissive display and to generate a second control signal for selectively controlling the absorption of display pixels of the masking display, wherein the absorption depends on the signal of the at least one light sensor. Paragraphs [0050] and [0065] examples displaying a combined image/graphic on the self-emissive display 11 and paragraph [0044] wherein the light detection regards detection of road users.), in accordance with a predefined display alignment in one of a first orientation and a second orientation (Figure 2 reference displayed graphic symbol object of the sun on both the first display/orientation OLED 11 and second display/orientation LCD 12.), where at least one graphic display object is perceivable by the at least one person respectively in at least one of the first orientation on the first panel side in the predefined display alignment (Figure 1 reference eye viewing first panel side 11.), and in the second orientation on the second panel side in the predefined display alignment (Figure 1 reference eye viewing second panel side 12.) (Paragraphs [0039]-[0041] describes the display as be viewable from either a primary view (first panel side 11) and/or a non-primary side/backside/secondary side (second panel side 12). The bi-directional viewability is emphasized in paragraphs [0054], [0063], and [0071] wherein a privacy mode exists so displayed contents on the primary side cannot be seen on the secondary side.). 
Dubey detection of road users (persons) is implied to be performed indirectly via headlights of their driven vehicles detected as light sources from only the secondary panel side 12. Therefore, Dubey does not specifically disclose to generate a control signal indicating on which of the first panel side and the second panel side the at least one person is positioned.
Wilson discloses to a vehicle system to comprise system circuitry to include sensors for gathering measurements external to the vehicle, such as pedestrians (paragraph [0020]), and measurements internal to the vehicle, such as vehicle occupants (paragraph [0021]), relative (location/position) to the structure supporting the sensors, such as a vehicle (paragraph [0019]) (paragraph [0022]). Wilson further discloses privacy to be enhanced by automatically creating selectively darkened areas (graphic display object) that prevent an external person from viewing an occupant or other sensitive items in the interior of the system (paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey’s privacy and sensing system with the known technique of generating a control signal indicating on which of the first panel side and the second panel side the at least one person is positioned yielding the predictable results of enhancing the privacy automatically by creating selectively darkened areas that prevent an external person from viewing an occupant or a item in the interior of the vehicle as disclosed by Wilson (paragraph [0061]).
Regarding claim 12, Dubey discloses the display device according to claim 11, 
wherein the display panel comprises a blocking layer with a plurality of predetermined subareas (Paragraph [0005] describes LCDs to be matrix displays. Paragraph [0066] describes the masking display LCD 12 to comprise pixels (blocking predetermined subareas).), each having an adjustable degree of light transmission (Paragraphs [0066]-[0067] describes the masking LCD display 12 to selectively mask out only illuminated pixels of the OLED such that exterior light outside of the masked regions is still visible from the primary side (driver side/left side as oriented in the figure). The description of capable of viewing external light outside of the masked regions described the masked regions as blocking external light which is a description of adjustable degree of light transmission.), and 
wherein the processor is further configured to adjust a respective light transmission to a predetermined individual degree for each of the plurality of the predetermined subareas independent of remaining subareas in accordance with the estimated physical environment condition (Figures 1-2 reference depicted sun graphic on OLED 11 with corresponding adjusted light transmission of LCD 12 for each pixel/primary subarea aligned with the pixels of the OLED described in paragraphs [0066]-[0067] such that exterior light outside of the masked region is still visible. Describing regions outside of the masked regions is a description of adjusting light transmission independent other primary subareas.).
Regarding claim 20, Wilson discloses the display device according to claim 11, wherein the sensor comprises at least one of a camera, a movement sensor, an infrared sensor and a proximity sensor (paragraph [0034] describes sensors may include camera, velocity sensor, infrared, proximity, LIDAR, etc.).
Regarding claim 21, Wilson discloses the display device according to claim 11, 
wherein the sensor is further configured to track a position of the at least one person (paragraph [0022] describes to measure location of objects (people as described in paragraphs [0020]-[0021]) relative to the vehicle), and 
wherein the processor is further configured to switch displaying of the at least one graphic display object between the first panel side and the second panel side in accordance with the predefined display alignment in the first orientation and the second orientation, respectively, based on the position of the at least one person (figure 5 and paragraph [0039] describes to control clear and dark (mask regions of Dubey) based on positions of objects 30 and 36-1 (described as people in paragraphs [0020]-[0021])).
Regarding claim 22, Dubey discloses the display device according to claim 11, wherein in accordance with the physical environment condition, information represented by the at least one graphic display object is at least one of a predefined text message and a predefined graphic message, with the at least one graphic display object displayed in accordance with the predefined display alignment in the second orientation (Figure 2 reference light rays towards second panel side 12 (masking display) as described in paragraph [0010]. Paragraph [0025] describes a display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source and control masking display accordingly by selectively increasing absorption of regions of the masking display that correspond to the detected location of the exterior light source (on the second panel side 12). Figure 2 depicts the mask as a graphic object (sun) with predefined display alignment in the second orientation/second side 12.).
Regarding independent claim 24, Dubey discloses a vehicle (abstract reference display for a vehicle), comprising:
a chassis (a vehicle inherently comprises a chassis);
a display device (figures 1-2 reference display 10 and dual view (dual sided display) described in paragraph [0043] to be utilized for a windshield of a car), comprising: 
a display panel (figures 1-2 reference display 10) having a first panel side (figures 1-2 reference OLED 11 as a first panel side), a second panel side (figures 1-2 reference LCD 12 as a second panel side), and a pixel layer with a pixel matrix of pixel elements (Paragraph [0066] describes both the OLED 11 and LCD 12 to comprise pixels and be aligned with one another. Paragraphs [0003] and [0005] describes OLED and LCD to be matrix displays.), each pixel element of the pixel matrix being transparent in a non-actuated state (Paragraph [0003] describes OLEDs to be active-matrix OLEDs which require thin-film transistor backplane to switch each induvial pixel on or off. Paragraph [0061] describes the OLED 11 to be transparent. Paragraph [0070] describes a particular embodiment wherein the OLED may be illuminated in short periods and to be transparent in the time between the short intervals. This describes the time between the short intervals to regard a non-actuated state.); 
a sensor (figure 2 reference light sensor 16) configured to 
detect a distance of at least one person (paragraph [0044] describes automatic detection of other road users) as within a predefined threshold distance from the display device (It is inherent that all sensors which perform “sensing” comprise an inherent detectable range such that objects outside of said range are undetectable. Without a definition of the predefined threshold distance, this is seen to regard the inherent detectable range of a sensor device.), and 
generate a control signal indicating [ ] the second panel side the at least one person is positioned (Figure 2 reference light rays towards second panel side 12 (masking display) as described in paragraph [0010]. Paragraph [0025] describes a display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source and control masking display accordingly by selectively increasing absorption of regions of the masking display that correspond to the detected location of the exterior light source (on the second panel side 12).); and 
a processor, connected to the display panel and the sensor, configured to 
estimate, based on the control signal, a physical environment condition (Paragraph [0025] describes a display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source and control masking display accordingly by selectively increasing absorption of regions of the masking display that correspond to the detected location of the exterior light source (on the second panel side 12). Paragraph [0074] describes the light sensor 16 to measure intensity of ambient light conditions for further modification of the masking display.), and 
control the display panel, in dependence upon the physical environment condition, to display at least one graphic display object (Figure 2 reference displayed graphic symbol object of the sun.), by actuating at least one pixel element of the pixel matrix (Paragraph [0104] describes wherein the controller is operative to generate a first control signal for selectively controlling the intensity of display pixels of the self-emissive display and to generate a second control signal for selectively controlling the absorption of display pixels of the masking display, wherein the absorption depends on the signal of the at least one light sensor. Paragraphs [0050] and [0065] examples displaying a combined image/graphic on the self-emissive display 11 and paragraph [0044] wherein the light detection regards detection of road users.), in accordance with a predefined display alignment in one of a first orientation and a second orientation (Figure 2 reference displayed graphic symbol object of the sun on both the first display/orientation OLED 11 and second display/orientation LCD 12.), where the at least one graphic display object is perceivable by the at least one person respectively in at least one of the first orientation on the first panel side in the predefined display alignment (Figure 1 reference eye viewing first panel side 11.) and in the second orientation on the second panel side in the predefined display alignment (Figure 1 reference eye viewing second panel side 12.) (Paragraphs [0039]-[0041] describes the display as be viewable from either a primary view (first panel side 11) and/or a non-primary side/backside/secondary side (second panel side 12). The bi-directional viewability is emphasized in paragraphs [0054], [0063], and [0071] wherein a privacy mode exists so displayed contents on the primary side cannot be seen on the secondary side.). 
Dubey detection of road users (persons) is implied to be performed indirectly via headlights of their driven vehicles detected as light sources from only the secondary panel side 12. Therefore, Dubey does not specifically disclose to generate a control signal indicating on which of the first panel side and the second panel side the at least one person is positioned.
Wilson discloses to a vehicle system to comprise system circuitry to include sensors for gathering measurements external to the vehicle, such as pedestrians (paragraph [0020]), and measurements internal to the vehicle, such as vehicle occupants (paragraph [0021]), relative (location/position) to the structure supporting the sensors, such as a vehicle (paragraph [0019]) (paragraph [0022]). Wilson further discloses privacy to be enhanced by automatically creating selectively darkened areas (graphic display object) that prevent an external person from viewing an occupant or other sensitive items in the interior of the system (paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey’s privacy and sensing system with the known technique of generating a control signal indicating on which of the first panel side and the second panel side the at least one person is positioned yielding the predictable results of enhancing the privacy automatically by creating selectively darkened areas that prevent an external person from viewing an occupant or a item in the interior of the vehicle as disclosed by Wilson (paragraph [0061]).
Regarding claim 26, Dubey discloses the vehicle according to claim 24, 
wherein the display panel comprises a blocking layer with a plurality of predetermined subareas (Paragraph [0005] describes LCDs to be matrix displays. Paragraph [0066] describes the masking display LCD 12 to comprise pixels (blocking predetermined subareas).), each having an adjustable degree of light transmission (Paragraphs [0066]-[0067] describes the masking LCD display 12 to selectively mask out only illuminated pixels of the OLED such that exterior light outside of the masked regions is still visible from the primary side (driver side/left side as oriented in the figure). The description of capable of viewing external light outside of the masked regions described the masked regions as blocking external light which is a description of adjustable degree of light transmission.), and 
wherein the processor is further configured to adjust a respective light transmission to a predetermined individual degree for each of the plurality of the predetermined subareas independent of remaining subareas in accordance with the estimated physical environment condition (Figures 1-2 reference depicted sun graphic on OLED 11 with corresponding adjusted light transmission of LCD 12 for each pixel/primary subarea aligned with the pixels of the OLED described in paragraphs [0066]-[0067] such that exterior light outside of the masked region is still visible. Describing regions outside of the masked regions is a description of adjusting light transmission independent other primary subareas.).
Regarding claim 28, Wilson discloses the vehicle according to claim 24, 
wherein the sensor is further configured to track a position of the at least one person (paragraph [0022] describes to measure location of objects (people as described in paragraphs [0020]-[0021]) relative to the vehicle), and 
wherein the processor is further configured to switch displaying of the at least one graphic display object between the first panel side and the second panel side in accordance with the predefined display alignment in the first orientation and the second orientation, respectively, based on the position of the at least one person (figure 5 and paragraph [0039] describes to control clear and dark (mask regions of Dubey) based on positions of objects 30 and 36-1 (described as people in paragraphs [0020]-[0021])).
Regarding claim 29, Dubey discloses the vehicle according to claim 11, wherein in accordance with the physical environment condition, information represented by the at least one graphic display object is at least one of a predefined text message and a predefined graphic message, with the at least one graphic display object displayed in accordance with the predefined display alignment in the second orientation (Figure 2 reference light rays towards second panel side 12 (masking display) as described in paragraph [0010]. Paragraph [0025] describes a display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source and control masking display accordingly by selectively increasing absorption of regions of the masking display that correspond to the detected location of the exterior light source (on the second panel side 12). Figure 2 depicts the mask as a graphic object (sun) with predefined display alignment in the second orientation/second side 12.).

5.		Claims 13-16, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubey-Wilson in view of Kishimoto et al. (US Patent Application Publication 2019/0258873).
Regarding claim 13, Dubey discloses the display device according to claim 12.
Neither Dubey or Wilson discloses the display device further comprising a first reflective layer and a second reflective layer, and wherein the display panel is sandwiched between the first reflective layer and the second reflective layer.
Kishimoto discloses a display device in a vehicle which receives sunlight to form on a surface of a display screen an infrared-ray reflective layer formed of a transparent material to suppress heat deterioration of the display (paragraph [0063]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey-Wilson’s dual sided display windshield with the known technique of each display surface comprising an infrared-ray reflective layer formed on the surfaces thereof respectively thereby enabling a first reflective layer and a second reflective layer, and wherein the display panel is sandwiched between the first reflective layer and the second reflective layer yielding the predictable results of suppressing heat deterioration of the display as disclosed by Kishimoto (paragraph [0063]).
Regarding claim 14, Wilson discloses the display device according to claim 13, wherein the sensor comprises at least one of a camera, a movement sensor, an infrared sensor and a proximity sensor (paragraph [0034] describes sensors may include camera, velocity sensor, infrared, proximity, LIDAR, etc.).
Regarding claim 15, Wilson discloses the display device according to claim 14, 
wherein the sensor is further configured to track a position of the at least one person (paragraph [0022] describes to measure location of objects (people as described in paragraphs [0020]-[0021]) relative to the vehicle), and 
wherein the processor is further configured to switch displaying of the at least one graphic display object between the first panel side and the second panel side in accordance with the predefined display alignment in the first orientation and the second orientation, respectively, based on the position of the at least one person (figure 5 and paragraph [0039] describes to control clear and dark (mask regions of Dubey) based on positions of objects 30 and 36-1 (described as people in paragraphs [0020]-[0021])).
Regarding claim 16, Dubey discloses the display device according to claim 15, wherein in accordance with the physical environment condition, information represented by the at least one graphic display object is at least one of a predefined text message and a predefined graphic message, with the at least one graphic display object displayed in accordance with the predefined display alignment in the second orientation (Figure 2 reference light rays towards second panel side 12 (masking display) as described in paragraph [0010]. Paragraph [0025] describes a display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source and control masking display accordingly by selectively increasing absorption of regions of the masking display that correspond to the detected location of the exterior light source (on the second panel side 12). Figure 2 depicts the mask as a graphic object (sun) with predefined display alignment in the second orientation/second side 12.).
Regarding claim 19, Dubey discloses the display device according to claim 11.
Neither Dubey or Wilson discloses the display device further comprising a first reflective layer and a second reflective layer, and wherein the display panel is sandwiched between the first reflective layer and the second reflective layer.
Kishimoto discloses a display device in a vehicle which receives sunlight to form on a surface of a display screen an infrared-ray reflective layer formed of a transparent material to suppress heat deterioration of the display (paragraph [0063]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey-Wilson’s dual sided display windshield with the known technique of each display surface comprising an infrared-ray reflective layer formed on the surfaces thereof respectively thereby enabling a first reflective layer and a second reflective layer, and wherein the display panel is sandwiched between the first reflective layer and the second reflective layer yielding the predictable results of suppressing heat deterioration of the display as disclosed by Kishimoto (paragraph [0063]).
Regarding claim 27, Dubey discloses the vehicle according to claim 24.
Neither Dubey or Wilson discloses the display device further comprising a first reflective layer and a second reflective layer, and wherein the display panel is sandwiched between the first reflective layer and the second reflective layer.
Kishimoto discloses a display device in a vehicle which receives sunlight to form on a surface of a display screen an infrared-ray reflective layer formed of a transparent material to suppress heat deterioration of the display (paragraph [0063]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey-Wilson’s dual sided display windshield with the known technique of each display surface comprising an infrared-ray reflective layer formed on the surfaces thereof respectively thereby enabling a first reflective layer and a second reflective layer, and wherein the display panel is sandwiched between the first reflective layer and the second reflective layer yielding the predictable results of suppressing heat deterioration of the display as disclosed by Kishimoto (paragraph [0063]).

Allowable Subject Matter
6.		Claims 17-18, 23, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.		Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicant argues the combination of Dubey and Wilson, stating that the combination of arts is utilized as a predictable variation to reject the claimed subject matter. A predictable variation to arrive to the claim language is a discloser of hindsight. 
Dubey discloses to detect road user’s (detect a person) via a light sensor during night vision features (paragraph [0044]). The prior discloser discloses to detect a person. An example of a conclusionary statement is: “This implies that Dubey detects a person via the light emitted from the vehicle that the person is driving.” Conclusionary in that Dubey does not specifically disclose to detect via headlight features of a vehicle but heavily implied. This is still a means of detecting a person. Based on this detection/sensing Dubey discloses to adapt the intensity of the display (paragraph [0044]). As previously disclosed Dubey does not specifically disclose to detect on both side of the display.
The combination takes Dubey’s disclosed privacy and sensing system with the known technique of Wilson’s disclosed sensing system without hindsight. 
Wilson’s sensing system specifically discloses to detect which side of the display window an object is positioned (paragraph [0022]). Wilson discloses the system to be implemented in a plurality of difference forms including in a vehicle (paragraph [0019]). The exterior sensed objects include pedestrians (paragraph [0020]). The Interior objects sensed are located in the interior of a vehicle such as vehicle occupants (paragraph [0021]). The display window adjusts the ability to view various portions of exterior region from interior region and also adjust the ability to view various portions of interior region from exterior region (paragraph [0022]). An adjustable window view creates a desired privacy within a system interior (paragraph [0018]). Please note the technique previously cited by Wilson does not include any generalizations or conclusionary statements as they are specific citations of the disclosed invention.
The combination takes the adjustable windshield display with object sensing of Dubey and expands the object sensing to include Wilson’s specifically disclosed technique of detecting objects on both sides of the windshield and adjust the windshield viewability based on said detection. This takes a known sensing technique of a known display system and applies said disclosed technique to a sensing system of the same known display system. There is no generalization or inferred operations of the combination. Applicant argues the combination of arts does not suggest the teachings of the claim language. In view of above, the combination of prior art is found not only to suggest (express indirectly) but specifically and directly discloses the claim language.
Applicant’s next argument states Dubey does not disclose the claimed control signal. This statement is misleading as it infers that Dubey does not disclose any portion of the claimed control signal. Dubey does disclose a portion of the claimed control signal. Dubey discloses to generate a control signal indicating the second panel side the at least one person is positioned (the side of the road user). Applicant then uses their inferred statement to support the conclusionary argument that “As a result, none of the operations performed by Dubey et al. that were cited as allegedly disclosing the “estimate” and “control” operations … are relevant to what is recited in the independent claims. 
The claims state to “estimate, based on the control signal, a physical environment condition”. In so far as the independent claim, neither the “estimate” or the “physical environment” is defined outside of the broad statement that is it somehow “based on the control signal”. In other words, a block diagram can be made with a box labeled “estimate” with an input of “control signal” and an output of “physical environment”. There is no discloser of how “estimate” is performed, how it uses the control signal, how it outputs/creates the “physical environment”. Without a definition of how “estimate” is performed the broadest most reasonable interpretation is to utilize the plain meaning of estimate. Estimate is defined as roughly/approximately calculate or judge a value, number, quantity, or extent of something. In view of electrical circuits this includes the normal in the art a processing a signal. Therefore, “estimate, based on the control signal, a physical environment condition” becomes “calculate a signal value as a condition”. Dubey paragraph [0025] describes the display controller using input signals from the light sensor and/or from a vehicle camera to detect and track a direction of an exterior light source to control. In other words Dubey discloses a block diagram wherein light sensor/camera is input to a processor which calculates that signal value to output “control”. The control is used for the display. Therefore the cited rejection of Dubey not only is relevant to “estimate” and “control” but specifically discloses the subject matter.
Applicant’s next argument regards the newly amended subject matter of controlling the display panel in dependence upon the physical environment. As disclosed above, the physical environment is a control signal output by a controller which processes the generated control signal input. Paragraph [0025] of Dubey discloses the controller uses the input signals of the sensor/camera to control the display. The rejection is maintained in view of the newly amended subject matter.
 Applicant’s next argument states regards the newly amended claim language of “detecting distance to at least one person as within a predefined threshold distance from the display device”. It is noted here that detecting a presence of a person at a predefined threshold distance vs detecting a distance of a person within a predefined threshold distance does not change the scope of interpretation. It is a rewording of the same subject matter. This subject matter was previously rejected as “Inherent that all sensors which performing “sensing” comprise an inherent detectable range such that objects outside of said range are undetectable. Without a definition of the predefined threshold distance, this is seen to regard the inherent detectable range of a sensor device.” Applicant has not rebutted or addressed this rejection. Therefore, the rejection is upheld in view of the rewording amendment including any arguments pertaining to such regarding prior arts Dubey and Wilson.
This action is final necessitated by amendment. An interview will be granted to discuss applicant’s intended invention such as by defining use of detected varying different distances and their respective corresponding display changes or definitions regarding estimating and the physical environment condition.

Conclusion
8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622